{¶ 32} I concur in the majority's analysis and disposition of all four of appellant's assignments of error. I write separately only to note what permissible inference may be drawn form the videotape evidence. While I agree it is permissible to infer some type of sexual activity occurred between Sumpter and appellant, it is not permissible to infer the type or nature of the sexual activity that occurred. To do so would be stacking an inference upon an inference, which is prohibited.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Richland County Court of Common Pleas is vacated and a judgment of acquittal is entered for appellant. Costs assessed to appellee.